842 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frank ALUISE;  Steven Oakes;  Elizabeth Borror, Plaintiffs-Appellants,v.CITY OF GAHANNA, OHIO;  James F. McGregor, Individually andas Mayor of the City of Gahanna, Defendants-Appellees.
No. 87-3129.
United States Court of Appeals, Sixth Circuit.
March 16, 1988.

Before CORNELIA G. KENNEDY and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Plaintiffs appeal the district court's judgment dismissing their civil rights action brought under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
Plaintiffs claimed that defendants violated their constitutional rights under the first and fourteenth amendments by terminating them from public employment for political reasons without a pretermination hearing.  The district court dismissed the suit as being filed beyond the applicable one-year statute of limitations, Ohio Rev. Code Sec. 2305.11.


3
Upon consideration, in light of this court's holdings in Vodila v. Clelland, No. 85-3461, slip op.  (6th Cir.  Dec. 28, 1987) and Thomas v. Shipka, 829 F.2d 570 (6th Cir.1987), we affirm the district court's dismissal of this action for the reasons stated in its memorandum opinion dated January 12, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.